Citation Nr: 1610759	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to January 22, 2014


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service form March 1999 to December 2000 and from December 2003 to March 2010.  His awards include the Combat Infantry Badge and the Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that granted service connection and assigned an initial 70 percent rating for PTSD with major depressive disorder, effective March 22, 2010.  Jurisdiction of the case is with the RO in Jackson, Mississippi.  Although the Veteran submitted a notice of disagreement with other issues stemming from the May 2010 rating decision, in his September 2012 substantive appeal he limited his appeal to a higher initial rating for PTSD.  

During the pendency of this appeal, in an April 2014 rating decision, the RO increased the rating for the service connected PTSD to 100 percent, effective January 22, 2014.  This does not constitute a full grant of the claim and it remains in appellate status as the initial rating of 70 percent is continued for the period prior to January 22, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

In December 2014, the Board remanded this matter for additional development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Board apologies for the delays in the adjudication of this case. 


FINDING OF FACT

Since the March 22, 2010 effective date of the grant of service connection, the service-connected PTSD with major depressive disorder has been manifested by symptoms that result in total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD with major depressive disorder, from the March 22, 2010 effective date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Veteran's service-connected PTSD is evaluated as 70 percent disabling for the period prior to January 14, 2014  pursuant to 38 C.F.R.  § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability. 

Pursuant to this General Rating formula, a 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2015). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A February 2010 VA PTSD examination report reflects that the Veteran reported several hospitalizations in the recent past.  He was in a private facility but was thrown out after 30 days after he beat up a patient who started mouthing off and staring at the Veteran, he felt threated and attacked him.  He has had feelings of killing his commander when he was feeling like his career was over and so he came to the hospital on another occasion on his own.  

The Veteran is receiving treatment for PTSD at William Beaumont Army Medical Center (WBAMC) and University Behavioral Health.  He is on medication that he reports are mildly effective in managing his PTSD symptoms.  

On examination, the Veteran was neatly groomed, speech unremarkable, cooperative, normal affect, anxious mood, attention was intact, oriented, thought process and content were unremarkable, no delusions, and understood the outcome of his behavior and understood that he has a problem.  He has chronic sleep disturbance, insomnia, frequent nocturnal awakening, troubling dreams, and intense anxiety.  He estimated that he averages 3 hours of restless sleep a night.  It has a moderate impact on his social or occupational functioning.  He does not have hallucinations, obsessive/ritualistic behavior or panic attacks.  He has experienced at least one episode of homicidal ideation. The Veteran denied any current suicidal ideation; however, he reported regular episodes of suicidal ideation with detail and planning.  He was involved in a domestic abuse situation with his spouse reported while he was experiencing a flashback.  He beat up a security guard at a casino where he and his spouse were staying.  

Symptoms noted included hypervigilance and hyper-startle behavior, anger outbursts, interpersonal aggressiveness, marital and family distress, problems with short-term memory, concentration, and attention span, flashbacks and troubling combat-recall hypervigilant thoughts, suicidal ideation, interpersonal discomfort in crowds and isolative preferences, recurrent anxiety, depression and anger, and chronic sleep disturbance with restlessness and troubling dreams.  The Veteran also reported symptoms of a depressive disorder including self-isolative preferences, irritability, mood swings, less interest in once enjoyed activities,  sleep difficulty, poor concentration, and regular suicidal ideation.  He denied any remission of PTSD symptoms since onset in 2007.  The diagnosis was PTSD, chronic, and major depressive disorder, recurrent without psychotic symptoms.  A GAF score of 55 was assigned.  The examiner commented that the symptoms reported by the Veteran are consistent with the diagnosis of PTSD and are likely to be having negative impact his everyday social functioning and quality of life.  His prognosis for improvement was guarded. 

April 2010 VA medical records note that the Veteran reported hallucinations.  He indicated that that morning he was hearing a voice that was not there and that he sees things, like he is driving on the road and thinks he is seeing a dead body.  He also reported engaging in conversations with things that are not there.  The Veteran stated that he has little appreciation for life.  When his sister-in-law committed suicide, he felt nothing.  He is having nightmares and his mood is not getting better, even with medication.  He is forgetful of some things. He was assessed with PTSD and assigned a GAF score of 45.  Objective findings noted the Veteran was oriented, mood was depressed, affect was blunted, thought content as flight of ideas, racing thoughts, fair insight and judgment, short term memory impaired, and casually dressed.  The Veteran reported high anxiety and at times cannot get anything accomplished.  He has recurrent memories of the war and has nightmares where he wakes up screaming and in cold sweats, anxious, confused, and has hit his wife.  He also reported ongoing crying spells, constant irritability, and anger.  

In an August 2010 letter, the Veteran's prior spouse stated that since his return home in December 2007, the Veteran was angry, anxious, and very unhappy.  They fought a lot.  He had taken pictures of violent images while in Iraq and shared them with friends and family.  While driving, the Veteran has stated that he saw dead bodies flying across the interstate.  During a family get-together in a restaurant, the Veteran was in a rage, and the police were called.  The Veteran had slapped their daughter in the face because he could not find his cigarettes.  She stated that the last time she called the police, he threatened suicide and attempted to rape her.   She stated that the Veteran in unable to be involved in everyday activities.  He spends most of his time to himself and she gives him space mostly because of his anger.  

An October 2010 private hospital psychiatric evaluation report reflects that the Veteran presented with suicidal ideation.  He had complaints of severe insomnia and has been unable to sleep for several days.  He has been having worsening of nightmares and flashbacks associated with his combat related PTSD.  He has been under a great deal of stress and this tends to exacerbate his PTSD symptoms.  He has also been feeling down.  He has some thoughts of suicide with a plan of shooting himself and has had homicidal thoughts towards his wife as they are currently divorcing.   The examiner noted that the Veteran had an interrupted suicide attempt roughly a year ago.  The Veteran has been a heavy drinker for years and smoke marijuana on a daily basis.  On mental status examination, the Veteran was oriented times three, casually dressed with a dysphoric mood, but full range of affect.  There were no hallucinations and did not report paranoid ideation.  Attention and concentration were intact.  Judgment impaired by his psychiatric symptoms and substance abuse.  The diagnosis included PTSD, chronic, and a GAF score of 40 was assigned.  He was admitted to adult psychiatry.  

A May 2012 private hospital psychiatric evaluation report reflects that the Veteran stated he could not get through a week without having severe nightmares and flashbacks.  He presented with complaints of depression with suicidal thoughts with a plan to hang himself.  He has survivor's guilt.  The Veteran stated he is easily frustrated, has problems with his memory and with his behavior.  He tends to isolate himself and goes out into the woods so that he does not take out his frustrations on others.  He has had suicidal thoughts for the past three weeks.  The Veteran stated he has sought treatment before, but has had difficulty talking about things and when he talked about his time in combat, it has made his symptoms worse.  He described his mood as anxious, sleep is not good, energy level is low, concentration is not good, endorses feelings of hopelessness and worthlessness, denies any homicidal ideation, but endorses current suicidal thoughts.  The diagnosis was PTSD, cannabis abuse and rule out alcohol abuse.  A GAF score of 30 was assigned and he was admitted to the Adult Psychiatric Unit.

A July 2012 VA PTSD examination report reflects that the Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence.  A GAF score of 50 was assigned.  The examiner indicated that his psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  He was currently divorced, noting that his wife left him due to PTSD symptoms.  He has five charges of assault on a police officer.  He has recurrent and distressing recollections of the events in service, acting or feeling as if the traumatic event were recurring, intension psychological distress and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance behaviors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, depressed mood, anxiety, flattened effect, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, spatial disorientation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living. The examiner indicated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In an August 2012 letter, the Veteran's former spouse stated that they are in the process of a divorce.  The Veteran suffers from severe memory loss and she gives an example of times where the Veteran would blow up and not remember the event the following day.  He loses items and forgets conversations, having no recollection of them.  

In reviewing the evidence of record, to include VA medical records, a VA examination report, and written statements provided by the Veteran and his spouse, the Board finds that an initial 100 percent disability rating is warranted for the Veteran's PTSD with major depressive disorder, since the March 22, 2010 effective date of the grant of service connection.  This is so because the evidence from the Veteran's VA and private psychiatric treatment reflects that his PTSD with major depressive disorder results in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

In this regard, given the depth and persistence of his suicidal and homicidal ideations, impaired impulse control, re-occurring hallucinations and delusions, hypervigilance and hyper-startle behavior, anger outbursts, interpersonal aggressiveness, marital and family distress, problems with short-term memory, concentration, and attention span, flashbacks and troubling combat-recall, interpersonal discomfort in crowds and isolative preferences, recurrent anxiety, depression and anger, chronic sleep disturbance with restlessness and troubling dreams, feelings of detachment from others, irritable behavior, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that he is entitled to a 100 percent rating for his PTSD. The record also indicates that he receives ongoing evaluation and therapy for relevant symptoms as well as medication.  He has required hospitalizations on numerous occasions due to the severity of his PTSD symptoms, to include suicidal and homicidal ideations.  Despite medication, his symptoms continue in frequency and severity.  Further, the record shows that the Veteran's PTSD symptoms have consistently been described as chronic.

In this regard, the Board acknowledges that the Veteran has not displayed gross impairment of his thought processes or communication nor has he shown any disorientation to time or place as indicated for the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  However, as noted in Mauerhan, supra, a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria.   Rather, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  Thus, regardless of the individual symptoms identified, and in light of the level of symptomatology found by the Veteran's treatment providers and VA examiners, the Board finds that an initial 100 percent disability rating for his PTSD with major depressive disorder is warranted since the March 22, 2010 effective date of the grant of service connection.  

In addition, GAF scores assigned to the Veteran during the course of the appeal of 30, 40, and 50 are consistent with a 100 percent disability rating.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While a GAF score of 55 in the February 2010 VA examination report is reflective of symptoms consistent with a lower disability rating than 100 percent being granted in this appeal, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown during the entire appeal period are indicative of total occupational and social impairment, contemplated in the highest 100 percent disability rating for psychiatric disabilities.  Accordingly, an initial 100 percent disability rating for PTSD with major depressive disorder, is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

As the Board's decision to grant a 100 percent rating for the Veteran's service-connected PTSD with major depressive disorder since the March 22, 2010 effective date of the grant of service connection herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

ORDER

An initial 100 percent rating for PTSD with major depressive disorder, effective from the March 22, 2010 date of the award of service connection, is granted.
 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


